Citation Nr: 1026898	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-07 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an effective date earlier than April 12, 2006 for 
a grant of service connection for depression.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran (also referred to as the Appellant) served on active 
duty from April 1988 to August 1999.  

By its decision, dated September 29, 2008, the Board of Veterans' 
Appeals (Board) denied an appeal for an earlier effective date 
for service connection for depression.  An appeal of that 
decision was thereafter taken to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).  By its 
memorandum decision of January 2010, the Court vacated the 
September 29, 2008 Board decision, and remanded the issue of 
effective date for service connection for depression to the Board 
for additional actions.  The case has since been returned to the 
Board for further consideration.  

The appeal is REMANDED to the RO via the VA's Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

By its January 2010 memorandum decision , the Court determined 
that the Board in its September 2008 decision had failed to 
address contentions raised by the Veteran, among which was her 
contention that service treatment records documenting psychiatric 
treatment in service referenced additional medical records that 
were not obtained.  In support thereof, the Court cited one 
example, as follows: [P]sychiatric SMR stamped "Outpatient 
Records, detailed records kept in Mental Health Clinic" and 
"Detailed records in the MHC."

In her informal brief of March 2009 before the Court, the Veteran 
wrote that the Board had failed to fully develop the record by 
obtaining service treatment records held at a Mental Health 
Clinic of the service department, records of treatment both as a 
service person and as a dependent of her now deceased husband by 
the 42nd Medical Group at Maxwell Air Force Base, and records of 
treatment compiled by Behavioral Medicine as referenced in an 
unspecified VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs.  There is also 
of record an April 2010 statement from the Veteran indicating 
that mental health treatment records compiled in service were not 
contained in her VA claims folder.  

On the basis of the foregoing, further actions are deemed 
necessary in order to permit VA to comply fully with its duty to 
assist the Veteran in the development of all pertinent evidence.  
38 U.S.C.A. § 5103(A) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  Accordingly, this case is REMANDED for the following 
actions:

1.  Request a complete set of service 
treatment records, including all records 
compiled at the Mental Health Clinic at 
Maxwell Air Force Base during active duty 
of the Veteran from April 1988 to August 
1999, particularly during the last year of 
service.  Efforts to obtain these and any 
other Federal records should continue until 
the records sought do not exist or unless 
further efforts to obtain same would be 
futile.  If further efforts would be 
futile, then appropriate notice under 
38 C.F.R. § 3.159(e) should be provided to 
the Veteran, and she must then be afforded 
an opportunity to respond.

2.  Upon securing authorization, obtain any 
pertinent treatment records, not already on 
file, which were compiled by a) the 42nd 
Medical Group at Maxwell Air Force Base and 
b) Behavioral Medicine.  The request should 
include search for such records on the 
basis of the Veteran's service or the 
service of her spouse, from the time of the 
Veteran's separation from service in August 
1999 to April 2006.  

3.  Lastly, the RO/AMC should readjudicate 
the Veteran's claim for an effective date 
earlier than April 12, 2006 for service 
connection for depression.  As part 
thereof, the AMC should address the 
Veteran's specific contention that both 
38 C.F.R. § 3.303(a) and VA's Adjudication 
Procedure Manual M21-1, Part VI, paragraph 
3.09(b) and (c), as currently set forth or 
in some prior form, were not followed in 
terms of the psychiatric disability shown 
to be present when consideration was 
previously afforded by VA in March 2000 as 
to her separate claim for service 
connection for duodenal ulcer disease.  

4.  If the benefit sought on appeal remains 
denied, the Veteran should be provided with 
a supplemental statement of the case, and 
following an appropriate period of time in 
which she is permitted to respond, the 
record should then be returned to the Board 
for further review.

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of 
this remand is to obtain additional development.  No inference 
should be drawn regarding the final disposition of the claim in 
question as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

